Citation Nr: 0024965	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  93-03 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased (compensable) evaluation for 
otitis media of the right ear.


REPRESENTATION

Appellant represented by:	Dawn R. SanFilippo, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from February 1952 to January 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In February 1999, the Board issued a decision denying 
increased evaluations for bilateral hearing loss and otitis 
media of the right ear, and granting a 10 percent evaluation 
for tinnitus.  By order dated March 2000, the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion vacating and remanding the Board's decision with 
respect to the denial of increased evaluations for bilateral 
hearing loss and otitis media of the right ear and dismissing 
the appeal with respect to the Board's grant of a 10 percent 
evaluation for tinnitus.  A copy of the motion and a copy of 
the Court's order have been included in the veteran's claims 
file. 


REMAND

The record reflects that the most recent VA audio and ear 
examinations were accomplished in 1997.  The joint remand was 
for the purpose of permitting consideration of a change in 
the rating schedule regarding diseases of the ear and other 
sense organs, effective June 10, 1999.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In an April 12, 2000 letter the veteran's representative 
requested a hearing before the Board at the RO and indicated 
a desire to be afforded a copy of the veteran's claims file.  

In light of the above, the appeal is REMANDED for the 
following:  

1.  The veteran should be scheduled for 
VA ear and audio examinations in order to 
determine the nature and extent of his 
service-connected bilateral hearing loss 
and otitis media of the right ear.  All 
necessary tests and studies should be 
accomplished and all findings reported in 
detail.  The claims folder should be made 
available to the examiner for review.  

2.  The RO should readjudicate the claims 
for increased ratings for bilateral 
hearing loss and otitis media of the 
right ear, evaluating the veteran under 
the criteria in effect prior to and from 
June 10, 1999, and, in accord with the 
Court's order, evaluate the veteran under 
whichever is more favorable.  Karnas.  

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond thereto. 

4.  The RO is referred to the 
representative's request for a copy of 
the claims file and should schedule the 
veteran for a hearing before the Board at 
the RO.  

5.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  In taking this action, the Board 
implies no conclusion, either legal or 
factual, as to the ultimate outcome 
warranted.  No action is required of the 
veteran until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





